Action to recover compensation under a contract to procure a *946building construction contract for respondent, a builder. Judgment, entered on the dismissal of the complaint at the close of plaintiff’s ease, reversed on the law and a new trial granted, with costs to abide the event. A prima facie case, which presented questions of fact for determination by the jury, was established. Nolan, P. J., Carswell and Sneed, JJ., concur; Adel and Wenzel, JJ., dissent and vote to affirm, being of the opinion that the plaintiff failed to establish the cause of action alleged in the complaint or any cause of action. There is no evidence in the record from which it could be found what was to be done for the alleged agreed price of $215,000. If that be so, then no cause of action lies for commission earned in bringing about the making of the contract which was not formally entered into.